      Case 1:20-cv-00119-JRH-BKE Document 22 Filed 03/11/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




RYAN ALEXANDER MAYS,


      Plaintiff-Appellant,
                                         Case No.: CV 120-119
vs.

                                         Appeal No.: 21-10388-H
EVAN JOSEPH, Warden, in his
official and individual
capacities,

      Defendant-Appe1lee.




                                 ORDER




      The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit for want

of prosecution,

      IT IS HEREBY ORDERED that the mandate order of the United States


Court of Appeals for the Eleventh Circuit is made the order of this

Court.


      SO ORDERED;   this      //■^     day of March 2021.




                                    [ONQEJ^B^J. R^flTDAL HALL, CHIEF JUDGE
                                   UNITEU STATES   DISTRICT   COURT
                                   SOUTHERN DISTRICT OF GEORGIA
